IN THE COURT OF APPEALS OF IOWA

                                   No. 22-1466
                            Filed November 17, 2022

IN THE INTEREST OF M.O.,
Minor Child,

M.O., Father,
      Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Cherokee County, David C. Larson,

Judge.



       A father appeals the termination of his parental rights to his child.

AFFIRMED.



       Dean A. Fankhauser of Vriezelaar, Tigges, Edgington, Bottaro, Boden &

Lessman, L.L.P., for appellant father.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Lesley D. Rynell of Juvenile Law Center, Sioux City, attorney and guardian

ad litem for minor child.



       Considered by Bower, C.J., and Greer and Badding, JJ.
                                          2


BADDING, Judge.

       When this child was two years old, his father killed his mother and unborn

baby sister in a drug-fueled car crash. The father went to prison, and the child was

placed into the guardianship of his maternal grandfather. Close to six years later,

the child was removed from the grandfather’s care. This removal led to the end of

the guardianship and termination of the father’s parental rights.          The father

appeals. Though he agrees the statutory grounds for termination were met under

Iowa Code section 232.116(1)(b) and (f) (2022), the father claims termination is

not in the child’s best interests. We disagree on our de novo review of the record.1

       The story of the mother’s death was told in an exhibit admitted into evidence

at the hearing to terminate the father’s parental rights. In March 2015,

       [w]itnesses said that they saw [the mother’s] Chevy Blazer swerving
       all over the road; the windows were down and they could hear [the
       father] screaming at her, calling her [derogatory names]. The car
       was going 120 miles per hour when it hit a patch of water and began
       to skid off the road. It flipped three times before hitting a tree and
       finally coming to rest in the swampland at the side of the highway.

A witness saw the father emerge from the wreck, pulling the couple’s two-year-old

child out after him. He left the child by the side of the highway and tried to flee

from the scene. A bystander climbed down to the car and found the mother, who

was nearly nine months pregnant, “crushed under it. . . . She was still alive . . . but

barely.” Once the paramedics arrived, they could not save the mother or her



1 In conducting our de novo review, we “give weight to the [juvenile court’s] factual
findings but are not bound by them.” In re L.B., 970 N.W.2d 311, 313 (Iowa 2022).
While “[w]e generally apply a three-step analysis to review termination of parental
rights,” id., we need only address the step raised by the father on appeal, that
being whether termination is in the child’s best interests. See In re P.L, 778
N.W.2d 33, 40 (Iowa 2010).
                                         3


unborn child. The father was determined to have been driving, and his toxicity

screen was positive for alcohol, methamphetamine, marijuana, and synthetic

marijuana. Police later reported the father “was still so high and drunk as they

drove him from the hospital to the police station that he kept laughing and cracking

jokes and telling them to play him his favorite song.”2 The father had a history of

drug and alcohol abuse, and his relationship with the mother was violent until the

end.

       The child was placed into the care of his maternal grandfather the night of

the crash. They later moved to Iowa. The father was convicted of vehicular

homicide and sentenced to prison in Louisiana, where the crash occurred, in 2017.

He has had no contact with the child since then. While the father believed he

would be released in early 2023, he acknowledged the child could “not be placed

with [him] immediately” and “there would be a very lengthy transition.”

       Since this early trauma in his life, the child has suffered from mental-health

issues and aggressive behavior. Because of the child’s “difficulties with temper

tantrums, meltdowns,” defiance, and opposition, he has bounced from placement

to placement, with none able to manage his behaviors. As a result, the child was

living in a psychiatric medical institute for children (PMIC) at the time of the

termination hearing in July 2022. Although a social worker thought the child

remaining in State custody until he turns eighteen “could be a possibility,” she

pointed out that the child’s psychiatric placement was an opportunity for him to be



2  In his testimony at the termination hearing, the father downplayed his
culpability—denying being intoxicated, arguing with the mother in the vehicle, or
trying to leave the scene of the wreckage.
                                           4


“somewhere that people won’t give up on him” and “really work on the immense

amount of trauma that he has been through in his life and work on his mental health

and get to a stable point.” So she was “hopeful that there is an adoptive home out

there” that could provide the child permanency.

       With this backdrop in mind, we turn to the father’s best-interests challenge.

In considering whether termination is in a child’s best interests, we “give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” Iowa Code § 232.116(2).

       In this connection, we look to the child’s long-range as well as
       immediate interests. Hence we necessarily consider what the future
       likely holds for the child if returned to his or her parents. Insight for
       this determination can be gained from evidence of the parent’s past
       performance, for that performance may be indicative of the quality of
       the future care that parent is capable of providing.

In re Dameron, 306 N.W.2d 743, 745 (Iowa 1981).

       The father argues termination is not in the child’s best interests because he,

“even though incarcerated, is the only relative for long-term placement for the

minor child.”   In support of this argument, he highlights the child’s ongoing

behavioral issues and “multiple failed placements.”         The father assumes this

means the child “will never experience a forever home and will remain in foster

care for the remainder of his childhood.” Based on that assumption, the father

maintains the child’s best interests require “allowing the minor child to remain in

foster care” until his presumed release from prison in early 2023, which could be

followed by “the institution of reunification efforts to reunify” the father and child.
                                         5


       We are not so hopeless for the child’s future, though we acknowledge the

father’s concern that the child’s behavioral and mental-health issues will continue

to serve as obstacles to permanency.          Those obstacles, however, are far

outweighed by the impediments to reunification with the father. The goal of the

child’s current placement at a PMIC is to address the child’s trauma and stabilize

his mental health to help with his “out-of-control” behaviors. That goal would be

upended by returning the child to the father, who was the source of the child’s

trauma, not to mention the various circumstances preventing reunification with the

father. Those circumstances include the father’s lack of relationship with the child,

incarceration in a different state, and untreated substance-abuse and domestic-

violence issues.

       While the father does not rely on the exception in Iowa Code

section 232.116(3)(d)—which authorizes the court to forgo termination when the

child is placed “for care and treatment and the continuation of the parent-child

relationship is not preventing a permanent family placement for a child”—the

child’s “placement in a PMIC d[oes] not change the termination equation,” given

that the father has no relationship with the child and no prospect for reunification

in the near future. In re S.O., 967 N.W.2d 198, 210 (Iowa Ct. App. 2021); accord

In re J.R. II, No. 12-1239, 2012 WL 4903048, at *3 (Iowa Ct. App. Oct. 17, 2012).

Under these circumstances, we find termination is in the child’s best interests, as

it will best provide for the child’s safety and long-term growth, as well as his

physical, mental, and emotional needs. See Iowa Code § 232.116(2); see also In

re J.B.L., 844 N.W.2d 703, 705–06 (Iowa Ct. App. 2014) (finding termination to be

in child’s best interests where father was incarcerated, had no relationship with the
                                          6


child, could not resume care for four to six months at the earliest, and had a history

of criminal behavior and alcohol and substance abuse); see also In re R.R.,

No. 19-1849, 2020 WL 110450, at *1–2 (Iowa Ct. App. Jan. 9, 2020) (rejecting

father’s best-interests argument that “the children should wait for permanency

while he . . . earns release from prison” and concluding termination was in

children’s best interest where father “maintained no relationship with the children

since his incarceration”); In re J.D., No. 19-1457, 2019 WL 5791046, at *3 (Iowa

Ct. App. Nov. 6, 2019) (finding termination to be in child’s best interests where

parent had no relationship with child); In re K.T., No. 16-0204, 2016 WL 2744784,

at *2 (Iowa Ct. App. May 11, 2016) (same).

       AFFIRMED.